Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brad R. Johnson and Elci Wijayaningsih appeal the district court’s order and judgment granting summary judgment to the Appellees and dismissing their 26 U.S.C. § 7422 (2012) action seeking to recover an alleged overpayment of taxes. We have reviewed the record and find- no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Pope, No. 7:13-cv-00078-BO (E.D.N.C. July 31, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.